Fish, J.
.The plaintiff’s petition was in substance good, and, as against the demurrer thereto, which was not only general in its nature but vague in its terms, set forth a cause of action. The defects in the petition, if any, should have been specifically pointed out by an appropriate special demurrer.

Judgment reversed.


All the Justices concurring.

Action, on foreign judgment. Before Judge Smith. Pulaski superior court. August term, 1898.
The declaration was demurred to upon the grounds: (1) No-cause of action is set forth, and the proceedings show a nullity. (2) The petition shows on its face that the alleged judgment is-void. (3) The petition shows no valid verdict on which to base-a judgment as sued on. The demurrer was sustained, and the plaintiff excepted. The declaration alleged, that in a designated court of the State of Arkansas, the same being a court of record, the plaintiff commenced suit against Holmes, Orem,, and Plodge, as .partners under the firm name of Holmes & Co. that no service was made upon Holmes nor upon Orem, but-Hodge was duly served with the suit and process, and appeared both in person and by attorney; that on January 13, 1897, in said court, a verdict and judgment in said suit were rendered against said Hodge in the sum of $260.27, and $14.70 costs, in favor of the plaintiff, which judgment is still due and unpaid; and that Plodge is a resident of -the county in which the present-suit is brought. Plaintiff prays judgment against him, and. that process issue, etc.
W. L. & Warren Grice, for plaintiff.
J. II. Martin, for defendant.